Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 1 of 16 PageID #:8




               EXHIBIT A
                     Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 2 of 16 PageID #:9
    Return Date No retum date scheduled
    Heanng Date 8/25/2021 10 00 AM - 10 00 AM
    Courtroom Number
    Location                                                                                                FILED
                                                                                                            4/27/2021 12 37 PM
                                                                                                            IRIS Y. MARTINEZ
                                                                                                            CIRCUIT CLERK
v
                                                                                                            COOK COUNTY, IL
                                                                                                            2021CH02014

                                                                                                            13106195
                2120 - Served                          2121- Served
                2220 - Not Served                      2221- Not Served
                2320 - Served By Mail                  2321- Served By Mail
                2420 - Served By Publication           2421- Served By Publication
                Summons - Alias Summons                                                            (08/01/18) CCG 0001 A

                                      IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS


                SHANNON CARPENTER
                                                      (Name all parties)                  2021-CH-02014
                                                                               Case No.
                                                V.

                MCDONALD'S CORPORATION                                     ~
                c/o PmvriceIHall('.cupcnatlrn
                srn nduSre~Dme                       l✓
                                                      J SUMMONS LJ ALLAS SUMMONS
                SI~IL62703
                To each Defendant:
                YOU ARE SUIVIlVIOIVTED and required to file a.n answer to the complaint ln this case, a copy of
                whtch is hereto attached, or otherwise file your appearance and pay the requlred fee within thirty
                (30) days after service of this Summons, not counttng the day of service. To file your answer or
                appearance you need access to the internet. Please vislt www.cookcountvclerkofcourt org to uutiate
                this process. Ktosks with irlternet access a.re avallable at all Clerk's Office locations. Please refer to
                the last page of this document for location information.
                If you fail to do so, a judgment by default may be entered against you for the relief
                requested in the complaint.
                To the Officer:
                Thls Summons must be returned by the officer or other person to whom it was given for service,
                with endorsement of service and fees, if an}; lmmediately after service. If service cannot be made,
                thts Summons shall be returned so endorsed. Tlus Summons may not be served later than thirty (30)
                days after its date.




                                   Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                     cookcountyclerkofcourt.org
                                                                     Page 1 of 3
            Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 3 of 16 PageID #:10

         Summons - Alias Sumrnons                                                              (08/01/18) CCG 0001 B
         E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
     '   create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
         to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
         www.iUinoiscourts.gov/FAQ/gethelp.asp, or tallc with your local circuit clerk's office.
~
0
N
O
_                                                                              4/27/2021 12 37 PM IRIS Y MARTINEZ
U_                     56618                                        Witness:
N        Attv. No.:
O
N                                                                                               4 ~`T   C
~        Atty Name: McGuire Law, P.C.                                                        ~4̀~
                                                                                                            0'G
~
ti
M
N        Atty. for: Plamttff                                                DOROTHY                               Court
                                                                                                    v
         Address: 55 W. Wacker Dr., 9th Fl.
N
0
N                                                                                               rou~ei'~•
n
N                                                                   Date of Service:
d'       Citv. Chicago                                              (To be inserted by officer on copy left with
w
¢
0        State:   IL      Zip: 60601                                Defendant or other person):
0
w
~
U:       Telephone: (312) 893-7002

         Primary Email: eturin@mcgpc.com




                         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                           cookcountyclerkofcourt.org
                                                              Page 2 of 3
              Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 4 of 16 PageID #:11



              CLERK OF THE CIRCUIT COURT OF COOg COUNTY OFFICE LOCATIONS

      C,        Richard J Daley Center                    C       Domestic Relations Dmsion
'Ir
                50 W Washington                                   Richard J Daley Center
                Chicago, IL 60602                                 50 W Washington, Rm 802
      C        Distnct 2 - Skokie                                 Chicago, IL 60602
               5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
               Skokie, II. 60077                          C       Civil Appeals
      C        District 3 - Rolhng Meadows                        Richard J Daley Center
               2121 Euchd                                         50 W Washington, Rm 801
               Rolhng Meadows, IL 60008                           Clhicago, IL 60602
                                                                  Hours: 8:30 am - 4•30 pm
      C        Distnct 4 - Maywood
               1500 Maybrook Ave                          O       Crimuial Department
               Maywood, IL 60153                                  Richard J Daley Center
                                                                  50 W Washmgton, Rm 1006
      C        Dzstnct 5 - Bridgeview                             Chicago, IL 60602
               10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
               Bridgeview, IL 60455
                                                          0       County Division
      C        District 6 - Markham                               Richa.rd J Daley Center
               16501 S Kedzie Pkwy                                50 W Waslungton, Rm 1202
               Markham, IL 60428                                  Chicago, LL 60602
      C)       Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
               555 W Harnson                              C       Probate Division
               Clhtcago, IL 60607                                 Rtchard J Daley Center
      C        Juverule Center Buildmg                            50 W Washington, Rm 1202
               2245 W Ogden Ave, Rm 13                            Ccago, IL 60602
               Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
      C        Cruntnal Court Buildmg                     C       Law Division
               2650 S California Ave, Rm 526                      Richard J Daley Center
               Chtcago, IL 60608                                  50 W Washington, Rm 801
                                                                  Chicago, IL 60602
      Daley Center Divisions/Departments                          Hours: 8:30 am - 4:30 pm
      C        Civil Division                             C       Traffic Division
               Richard J Daley Center                             Richard J Daley Center
               50 W Washington, Rm 601                            50 W Waslungton, Lower Level
               Chzcago, IL 60602                                  Clucago, IL 60602
               Hours• 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
      (4!-'    Chancery Division
               Richard J Daley Center
               50 W Washington, Rm 802
               Chicago, IL 60602
               Hours. 8:30 am - 4.30 pm

                       Dorothy Brown, Clerk of the Circuit Court o£ Cook County, Illinois
                                         cookcountyclerkofcourt.org
                                                    Page 3 of 3
               Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 5 of 16 PageID #:12
Return Date No retum date scheduled                 12-Person Jury
Heanng Date 8/25/2021 9.30 AM - 9.30 AM
Courtroom Number 2301
Location District 1 Court                                                                        FILED
   •    Cook County, IL                                                                          4/26/2021 9:54 PM
                            IN THE CIItCUIT COURT OF COOK COUNTY, II,LINOIS                      IRIS Y. MARTINEZ
                                                                                                 CIRCUIT CLERK
                                COUNTY DEPARTMENT, CHANCERY DIVISION                             COOK COUNTY, IL
                                                                                                 2021CH02014
                SHANNON CARPENTER, individually                  )
                and on behalf of similarly situated              )                               13096943
                individuals,                                     )
                                                                 )         No. 2021CH02014
                        Plaintiff,                               )
                                                                 )
                                       V.                        )         Hon.
                                                                 )
                MCDONALD' S CORPORATION, a                       )
                Delaware corporation,                            )
                                                                 )
                        Defendant.                               )         Jury Trial Demanded
                                                                 )
                                                                 )

                                            CLASS ACTION COlVIPLAINT

                   Plaintiff Shannon Carpenter ("Plaintiff'), individually and on behalf of other similarly

            situated individuals, brings this Class Action Complamt against Defendant McDonald's

            Corporation ("Defendant" or "McDonald's") for its violations of the Illinois Biometric

            Information Privacy Act, 740 ILCS 14/1, et seq. ("BIPA"), and to obtain redress for all persons

            injured by Defendant's conduct. Plaintiff alleges as follows based on personal knowledge as to his

            own acts and experiences, and as to all other matters, upon information and belief, including an

            investigation conducted by his attorneys.

                                                   INTRODUCTION

                   A.       BIPA.

                   1.      Biometrics refer to unique personally identifymg features such as a person's

            voiceprint, fmgerprint, facial geometry, iris, among others.

                   2.       The Illinois Legislature enacted BIPA because it found that "biometrics are unlike

            other umque identifiers that are used to access finances or other sensitive mformation. For



                                                             1
          Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 6 of 16 PageID #:13




       example, even sensitive mformation hke Social Security numbers can be changed. Biometncs,

~      however, are biologically unique to each individual and, once compromised, such individual has
0
N
O
2
U      no recourse, is at a heightened risk for identity theft, and is likely to withdraw from biometnc
N
O
N
~      facilitated transactions." 740 ILCS 14/5.
~
~
Lo
a)            3.      BIPA defines a"biometric identifier" as any personal feature that is unique to an
N
O
N
co
N      individual, including voiceprints, fingeiprints, facial scans, handprints, and pahn scans. "Biometnc
~
w
Q      information" is any mformation based on a biometric identifier, regardless of how it is converted
0
0
w
J
LL..
       or stored. 740 ILCS § 14/10. Collectively, biometric identifiers and biometric information are

       known as "biometrics."

              4.      To protect individuals' biometrics, BIPA provides, intef- alaa, that private entities,

       such as Defendant, may not obtain and/or possess an individual's biometncs unless they first: (1)

       infoi-m the person whose biometncs are collected in writing that biometric identifiers or biometric

       information will be collected or stored; (2) inforrn them, in writing, of the specific purpose and the

       length of time for which such biometrics are being collected, stored and used; (3) receive a written

       release allowing them to capture and collect the biometrics; and (4) publish a publicly available

       retention policy for permanently destroying biometrics when their use has been satisfied or within

       3 years of the individual's last interaction with the private entity, whichever occurs first 740 ILCS

       14/15(a).


              5.      BIPA's Compliance requirements are straightforward and easily satisfied, often

       requn-ing little more than acquirmg a wntten record of consent to a company's B1PA practices




                                                         2
       Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 7 of 16 PageID #:14




-           B.       Defendant's Bioanetric Collection Practices.

            6.       In an effort to reduce costs and staff, beginnmg sometime m 2020 McDonald's

    implemented an artif cial intelligence ("AI") voice assistant in the drive tluough of various

    McDonald's restaurants across the nation, including m Illinois.

            7.       McDonald's AI voice assistant uses voice recogmtion technology to allow

    customers to place orders without any actual human interaction.

            8.       Critically, McDonald's AI voice assistant's voice recognition technology collects

    customers' voiceprint biometrics in order to be able to correctly interpret customer orders and to

    identify repeat customers to provide a tailored expenence.

            9.       However, McDonald's has failed to comply with BIPA's regulations and does not

    notify its customers that when they mteract with McDonald's AI voice assistant their voiceprint

    biometric information is used and collected, nor does McDonald's obtam their consent to do so.

            10.      Plamtiff seeks on behalf of himself and the proposed Class defined below, an

    injunction requiring McDonald's compliance with BIPA, as well as an award of statutory damages

    to the Class, together with costs and reasonable attorneys' fees.

                                                PARTIES

            11.      Defendant McDonald's Corporation is a corporation organized under the laws of

    Delaware with its principal place of business in Oak Brook, Illinois that conducts substantial

    business throughout Illinois, including in Cook Coimty, and is registered with and authorized by

    the Illmois Secretary of State to transact business in Cook County, Illinois.

            12.     At all relevant tnnes, Plaintiff Shannon Carpenter has been a resident and a citizen

    of the state of Illinois.




                                                     3
    Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 8 of 16 PageID #:15




                                 JURISDICTION AND VENUE

       13.      This Court may assert personal jurisdiction over Defendant pursuant to 735 ILCS

5/2-209 in accordance with the Illinois Constitution and the Constitution of the United States,

because Defendant's headquarters are located in the state of Illinois and becatise Plaintiff's claims

arise out of Defendant's unlawful in-state actions, as Defendant captured, collected, stored, used

and profited from Plaintiff's biometrics in this State.

       14.      Venue is proper in Cook County pursuant to 735 ILCS 5/2-101, because Defendant

conducts business in Cook County and thus resides there under § 2-102.

                                 FACTUAL BACKGROUND

       15.      McDonald's is one of the largest fast-food companies in the world that operates

thousands of locations around the world through its franchisees.

       16.      To streamline restaurant operations and reduce the staff necessary to run their drive

throughs, in 2019 McDonald's purchased the technology company "Apprente" to implement an

AI Voice assistant at its restaurants

        17.     Apprente was a company that specialized m creating AI voice assistants that

utilized machine learning and intelligent AI to interpret and understand individuals' voice

interactions.

        18.     Unlike common "speech-to-text" systems that simply transcribe voice interactions

into a useable transcript that is then interpreted, Apprente's technology uses "speech-to-meaning"

technology that analyzes speech signals in real-time to obtain a"result."1




1 www.infosecurity-magazine.com/news/mcdonalds-to-use-ai-
voice/#.—:text=McDonald%27s°/o20has%20entered%20mto%20a.n,to%20have%20definitely%20
paid%20off (last accessed 4/23/2021).
                                                  4
    Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 9 of 16 PageID #:16




           19.   Specifically, when a customer verbally mteracts with Defendant's AI voice

assistant to place an order, the AI voice assistant extracts the customer's voiceprint biometncs to

determine such unique features of the customer's voice as pitch, volume, duration, as well as to

obtain identifying information such as the customer's age, gender, accent, nationality, and national

origin.2

           20.   Furthermore, McDonald's AI voice assistant goes beyond real-time voiceprint

analysis and recognition and also incorporates "machine-learning routines" that utilize voiceprint

recognrthon in combination with license plate scanning technology to identify umque customers

regardless of which locathon they visit and present them certain menu items based on their past

vlslts.3

           21.   Critically, while McDonald's has implemented its AI voice assistant m

McDonald's locations across the country, including locations in Illinois that are at issue here,

McDonald's fails to inform its customers that their voiceprint biometrics are being collected when

they interact with the Al voice assistant or obtain any consent from them to do so.

           22.   Nor does McDonald's have a publicly available data retention policy that discloses

what McDonald's does with the voiceprint biometric data it obtains or how long it is stored for.

                               FACTS SPECIFIC TO PLAINTIFF

           23.   Like thousands of other Illinois residents, Plaintiff Shannon Cai-penter had his

voiceprint biometrics collected when he visited a McDonald's located in Lombard, Illinois in early

2020 and interacted with Defendant's AI voice assistant.



2  http://patft.uspto.gov/netacgl/nph-
Parser?Sect1=PT02&Sect2=HITOFF&p=1&u=%2Fnetahthnl%2FPT0%2Fsearch-
bool.html&i=2&f-     - G&1=50&co1=AND&d=PTXT&s1=Apprente&OS=Apprente&RS=Apprente
(last accessed   4/23/2021).
3 www.iottechtrends.com/macdonad-ai-menu (last accessed 4/23/2021)

                                                 m
        Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 10 of 16 PageID #:17




             24.     Specifically, when Plaintiff pulled up to Defendant's drive through he was greeted

-It   by the intelligent AI voice assistant which asked for his brder.

             25.     Plaintiff interacted with Defendant's AI voice assistant and provided his order,

      which was then confii-med by the voice assistant.

             26.     Defendant's AI voice assistant extracted PlaintifPs voiceprint biometrics in order

      to understand and process his order, and to provide verbal confumation at the end of the exchange.

             27.      Plaintiff, like the thousands of Illinois residents who interacted with McDonald's

      AI voice assistant never provided wntten consent permitting Defendant to capture, store, or

      disseminate his voiceprint biometrics.

             28.     Nor has Defendant made a policy regarding its retention or deletion of the

      voiceprint biometric data that it obtains publicly available for Plaintiff and the other Class

      members to review.

             29.     Plamtiff, like the other Class members, to this day does not know the whereabouts

      of his voiceprint biometrics which Defendant obtained.

                                          CLASS ALLEGATIONS

             30.     Plaintiff brings this action on behalf of himself and a class of similarly situated

      individuals pursuant to 735 ILCS § 5/2-801. Plaintiff seeks to represent a Class defined as follows:

             Class: All individuals whose voiceprint biometric identifiers or biometric information were
             collected, captured, stored, transmitted, disseminated, or othei-wise used by or on behalf of
             Defendant within the state of Illinois any time withm the apphcable limitations period and
             for whoin Defendant did not have any written record of consent to do so.

             31.     Excluded from the Class are any members of the judiciary assigned to preside over

      this matter; any officer or director of Defendant; and any immediate family of such officer or

      director.




                                                       m
      Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 11 of 16 PageID #:18




'           32.     There are thousands of inembers of the Class, making the members of the Class so

    numerous that joinder of all members is impracticable. Although the exact number of inembers of

    the Class is currently unknown to Plaintiff, the members can be easily identified through

    Defendant's records.

            33.     Plaintiff's claims are typical of the clauns of the Class he seeks to represent,

    because the basis of Defendant's liability to Plaintiff and the Class is substantially the same, and

    because Defendant's conduct has resulted in similar injuries to Plamtiff and to the Class.

            34.     There are many questions of law and fact coinmon to the claims of Plamtiff and the

    Class and those questions predominate over any questions that may affect individual members of

    the Class. Common questions for the Class include, but are not limited to, the followmg.

            a.      Whether Defendant collected, captured, or otheiwise obtained voiceprint

    biometncs from individuals who verbally interacted with McDonald's drive though AI voice

    assistant within Illinois,

            b.      Whether Defendant disseminated the voicepi-int biometrics it obtamed;

            C.      Whether Defendant profited from its collection and possession of said voiceprmt

    biometncs;

            d.      Whether Defendant obtained a written release from the Class members before

    captunng, collecting, or otherwise obtaining their voiceprint biometrics;

            e.      Whether Defendant's conduct violates BIPA;

            f.      Whether Defendant's BIPA violations are willful or reckless; and

            g.      Whether Plaintiff and the Class are entitled to damages and injunctive relief.

            35.     Absent a class action, most members of the Class would find the cost of litigating

    their claims to be prohibitively expensive and would thus have no effective remedy. The class



                                                     7
       Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 12 of 16 PageID #:19




     treatment of common questions of law and fact is supei7or to multiple individual actions or

~    piecemeal litigation in that it conserves the resources of the courts and the litigants and promotes
0
N
O
_
U    consistency and efficiency of adjudication.
N
O
N
~           36.     Plaintiff will fairly and adequately represent and protect the interests of the other
~
~
Lo
0)   members of the Class he seeks to represent. Plaintiff has retained counsel with substantial
N
O
N
~
N    experience in prosecuting complex litigation and class actions. Plamtiff and his counsel are
V
W
Q    committed to vigorously prosecuting this action on behalf of the other members of the Class and
0
0
w
J
LL
     have the financial resources to do so. Neither Plaintiff nor his counsel has any interest adverse to

     those of the other members of the Class.

            37.     Defendant has acted and failed to act on grounds generally applicable to the

     Plaintiff and the other members of the Class and requirmg the Court's imposition of i.uiiform relief

     to ensure compatible standards of conduct toward the members of the Class and making injunctive

     or corresponding declaratory relief appropriate for the Class as a whole.

                                                      COUNTI
             Violations of the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq.
                                     (On behalf of Plaintiff and the Class)

            38.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

            39.     Defendant McDonald's is a private entity under BIPA.

            40.     BIPA requires that private entities, such as Defendant, obtain informed written

     consent fiom individuals before acquiring their biometrics. Specifically, BIPA makes it unlawful

     to "collect, capture, purchase, receive through trade, or otherwise obtain a person's or customer's

     biometric identifiers or biometnc mformation unless [the entity] first: (1) informs the subject ...

     in wntmg that a biometnc identifier or biometric information is bemg collected or stored; (2)

     informs the subject ... in writing of the specific purpose and length of for which a biometric



                                                       :
  Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 13 of 16 PageID #:20




identifier or biometric information is bemg captured, collected, stored, and used; and (3) receives

a written release executed by the subject of the biometnc identifier or biometric mformation ...."

740 ILCS 14/15(b).

       41.       BIPA also requires that a private entity in possession of biometric identifiers and/or

biometnc information establish and mamtain a publicly available retention policy. An entity which

possesses biometnc identifiers or information must: (i) make publicly available a written policy

establishing a retention schedule and guidelines for permanent deletion of biometric information

(entities may liot retain biometric information longer than three years after the last interaction with

the individual); and (ii) adhere to the publicly posted retention and deletion schedule.

        42.      Plaintiff and the other Class members have had their "biometric identifiers,"

namely their voiceprints, collected, captured, or otherwise obtamed by Defendant when they

mteracted with the intelligent AI voice assistant at McDonald's drive through locations in lllinois.

740ILCS 14/10.

        43.      Each instance wlien Plamtiff and the otlier Class members mteracted with

McDonald's AI voice assistant at one of its drive throughs Defendant captured, collected, stored,

and/or used PlaintifPs and the other Class members' voicepnnt biometrics without valid consent

and without complying with and, thus, in violation of BIPA.

        44.      Defendant's practices with respect to capturing, collecting, stonng, and using its

customers' voiceprint biometncs fail to comply with applicable BIPA requirements:

              a. Defendant failed to inform Plaintiff and the other members of the Class in writing

                 that their voiceprint biometncs were being collected and stored, pi7or to such

                 collection or storage, as required by 740 ILCS 14/15(b)(1);




                                                   we
  Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 14 of 16 PageID #:21




             b. Defendant failed to infoi-m Plaintiff and the other Class members in writing of the

                specific purpose for which their voiceprint biometrics were being captured,

                collected, stored, and used, as required by 740 ILCS 14/15(b)(2);

             c. Defendant failed to inform Plaintiff and the other Class members in writing the

                specific length of term their voiceprint biometrics were being captured, collected,

                stored, and used, as required by 740 ILCS 14/15(b)(2);

             d. Defendant failed to obtain a written release, as required by 740 ILCS 14/15(b)(3);

             e. Defendant failed to provide a publicly available retention schedule detailing the

                length of time for wluch the biometrics are stored and/or guidelines for permanently

                destroyyng the biometrics they store, as required by 740 ILCS 14/15(a); and,

             f. Defendant failed to obtain informed consent to disclose or disseminate the Class

                members' voiceprint biometrics for purposes of data retention and storage of the

                same, as required by 740 ILCS 14/15(d)(1).

       45.      By using its voiceprint biometric-based AI voice assistant to collect food orders at

its Illinois restaurant locations, Defendant profited from Plaintiff's and the other Class members'

voiceprint biometric identifiers in violation of 740 ILCS 14/15(c).

       46.      Defendant knew, or was reckless in not knowing, that the voiceprint biometric

technology that it utilized and which thousands of individuals within Illinois interacted with would

be subj ect to the provisions of BIPA yet failed to comply with the statute.

       47       By capturmg, collectmg, storing, usmg, and disseminating Plaintiff's and the other

Class members' voiceprint biometrics as described herein, Defendant denied Plaintiff and the other

Class members their rights to statutorily required information and violated their respective rights

to biometric information pnvacy, as set forth in BIPA.



                                                 10
      Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 15 of 16 PageID #:22




•          48       BIPA provides for statutory damages of $5,000 for each willful and/or reckless

    violation of BIPA and, alternatively, damages of $1,000 for each negligent violation of BIPA. 740

    ILCS 14/20(1)—(2).

           49.      Defendant's violations of BIPA, a statute that has been in effect in all relevant

    times, were laiowing and willful, or were at least m reckless disregard of the statutory

    requirements. Alternatively, Defendant negligently failed to comply with BIPA.

           50.      Accordingly, with respect to Count I, Plamtiff, individually and on behalf of the

    proposed Class, prays for the relief set forth below.

                                               PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, on behalf of himself and the proposed Class, respectfully

    requests that this Court enter an Order:

           a. Certifying the Class as defined above, appointmg Plamtiff as class representative and

                 the undersigned as class counsel;

           b. Declaring that Defendant's actions, as set forth herein, violate BIPA;

           c. Awarding injunctive and equitable relief as necessary to protect the interests of Plaintiff

                 and the Class by requiring Defendant to comply with BIPA;

           d. Awardmg statutory damages of $5,000 for each willful and/or reckless violation of the

                 BIPA, pursuant to 740 ILCS 14/20(2);

           e. Awarding statutoiy damages of $1,000 for each negligent violation of BIPA, pursuant

                 to 740 ILCS 14/20(1),

           f. Awarding reasonable attomeys' fees, costs, and other litigation expenses, pursuant to

                 740ILCS 14/20(3);

           g. Awarding pre- and post judgment mterest, as allowable by law; and



                                                     11
       Case: 1:21-cv-02906 Document #: 1-1 Filed: 05/28/21 Page 16 of 16 PageID #:23




             h. Awarding such further and other relief as the Court deems just and equitable_

'r                                                JURY DEMAND
0
N
O
_
V           Plamtiff requests trial by jury of all clanus that can be so tried.
N
O
N
2
d
     Dated: Apnl 26, 2021                           Respectfully Submitted,
~
~
N
N
                                                    SHANNON CARPENTER, individually and on
to
N                                                   behalf of a class of similarly situated individuals
It
W
H
Q
~
0                                                   By:     /s/ Eugene Y. Turin
w
J
LL
                                                            One of Plaintiff's Attorneys

     Eugene Y. Turin
     Timothy P. Kmgsbury
     Colin P Buscarmi
     Andrew T. Heldut
     MCGUIRE LAW, P.C. (Firm ID: 56618)
     55 W. Wacker Drive, 9th Fl.
     Chicago, IL 60601
     Tel: (312) 893-7002
     eturin@mcgpc.com
     tkingsbury@mcgpc.com
     cbuscarini@mcgpc.com
     aheldut@mcgpc.com

     Attorneys for Plaintiff and the Partative Class




                                                       12
